Case 19-40297-TLS       Doc 30    Filed 03/25/19 Entered 03/25/19 19:46:46             Desc Main
                                  Document     Page 1 of 3




                  UNITED STATES BANKRUPTCY COURT FOR THE
                            DISTRICT OF NEBRASKA

In re:                                       )
                                             )
Heritage Disposal and Storage, LLC,          )      Case No. 19-40297
                                             )      Chapter 11
                                             )
                             Debtor.         )

          RESPONSE TO APPLICATION TO EMPLOY SPECIAL COUNSEL

        Comes now Daniel J. Casamatta, the Acting United States Trustee and hereby submits
the following Response to the Application to Employ Special Counsel filed by the Debtor:

   1. The Debtor has filed an Application to Employ David C. Huston of Huston & Higgins
      Law Firm as Special Counsel for the Debtor in order to negotiate, among other things,
      Debtor-in-Possession financing, contracts, and other agreements of Debtor.

   2. The Schedules of Liabilities filed in this proceeding indicate that Dave Huston has a pre-
      petition unsecured non-priority claim against the Debtor in the amount of $187,790.79.
      Further, the Schedules of Liabilities indicate that Huston & Higgins has a pre-petition
      unsecured non-priority claim against the Debtor in the amount of $24,400.00.

   3. The List of Equity Security Holders filed in this proceeding indicate that Dave Huston
      owes 4.91 percent of the shares of the Debtor and is listed as Secretary.

   4. As David Huston and Huston & Higgins Law Firm is a creditor of the debtor, David
      Huston and Huston & Higgins Law Firm is not a disinterested person as defined in 11
      U.S.C. Section 101(14)(A). Further, as David Huston is an equity security holder, he is
      not a disinterested person. 101(14)(A). It also appears that David Huston may be an
      officer; making him a non-disinterested person as defined by 11 U.S.C. Section
      101(1)(14)(B).

   5. Pursuant to 11 U.S.C. Section 327(a), a debtor in possession may only employ, with the
      court’s approval, a disinterested person that does not hold or represent an interest adverse
      to the estate, to assist the debtor in possession in carrying out the debtor in possession’s
      duties under this title.

   6. The Court has previously approved the employment of attorney John A. Lentz and the
      law firm of Lepant & Lentz to assist the debtor in possession in carrying out its duties
      under this title.
Case 19-40297-TLS        Doc 30     Filed 03/25/19 Entered 03/25/19 19:46:46             Desc Main
                                    Document     Page 2 of 3




   7.    Pursuant to 11 U.S.C. Section 327(e), the debtors, with the Court’s approval, may
        employ, for a specified special purpose, other than to represent the debtor in possession in
        conducting the case, an attorney that has represented the debtor, if in the best interests of
        the estate, and if such attorney does not represent or hold an interest adverse to the debtor
        or to the estate with respect to the matter on which such attorney is employed.

   8. David Huston and Huston & Higgins has previously represented the Debtor so it appears
      that he may be employed as special counsel other than to represent the debtor in
      possession in conducting the case if it is in the best interests of the estate and he does not
      hold an interest adverse to the debtor or to the estate with respect to the matters on which
      he will be employed. 11 U.S.C. Section 327(e).

   9. There is no requirement under 11 U.S.C. Section 327(e) that special counsel must be
      disinterested. Therefore, the fact that special counsel has a pre-petition claim and is a
      creditor of the debtor does not preclude the attorney’s employment as special counsel.
      See In re J.S. II, LLC, 371 B.R. 311 (Bankr. N.D. Ill. 2007).

   10. The Debtor should be required to provide further information as to the services that will
       be performed by David Huston and Huston & Higgins in this case as it appears that the
       services that will be performed may be representing the debtor in possession in
       conducting this case and not for a specified special purpose.

               DATED this 25th day of March, 2019.


                                              Respectfully submitted,

                                              DANIEL J. CASAMATTA
                                              ACTING UNITED STATES TRUSTEE

                                       BY:     /s/ Jerry L. Jensen
                                              Acting Assistant U.S. Trustee
                                              Office of the United States Trustee
                                              Roman L. Hruska U.S. Courthouse
                                              111 S. 18th Plaza, Suite 1148
                                              Omaha, NE 68102
                                              Tel: (402) 221-4302
                                              Email: Jerry.L.Jensen@usdoj.gov
Case 19-40297-TLS       Doc 30     Filed 03/25/19 Entered 03/25/19 19:46:46           Desc Main
                                   Document     Page 3 of 3




                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was served this 25th day of March, 2019,
by electronic notice on those parties having entered their appearance under the Electronic Filing
System (ECF)

                                        /s/ Jerry L. Jensen
